Case 17-31831        Doc 31     Filed 10/15/18     Entered 10/15/18 09:32:02          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 31831
         Damien Hodges

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/24/2017.

         2) The plan was confirmed on 12/21/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/26/2018.

         5) The case was Dismissed on 08/02/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-31831             Doc 31         Filed 10/15/18      Entered 10/15/18 09:32:02                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $2,700.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $2,700.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,389.51
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $121.52
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $1,511.03

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Affordable Services                       Unsecured           1.00           NA              NA            0.00       0.00
 Amplified Funding                         Unsecured           1.00           NA              NA            0.00       0.00
 Aspen Peak Financial                      Unsecured           1.00           NA              NA            0.00       0.00
 Baxter Credit Union                       Unsecured         606.47           NA              NA            0.00       0.00
 Berkley Vacations                         Unsecured           1.00           NA              NA            0.00       0.00
 Bill Me Later                             Unsecured           1.00           NA              NA            0.00       0.00
 Blue Pine                                 Unsecured           0.00           NA              NA            0.00       0.00
 Blue Trust Loans                          Unsecured           1.00           NA              NA            0.00       0.00
 Caine & Weiner                            Unsecured           1.00           NA              NA            0.00       0.00
 Capital One                               Unsecured           1.00           NA              NA            0.00       0.00
 Cash Fairy                                Unsecured           1.00           NA              NA            0.00       0.00
 Citibank Attn: Centralized Bankrupt       Unsecured           1.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      3,000.00       3,698.31        3,698.31           0.00       0.00
 Comcast                                   Unsecured           1.00           NA              NA            0.00       0.00
 COMMONWEALTH FINANCIAL                    Unsecured           1.00           NA              NA            0.00       0.00
 Credit Management Lp                      Unsecured           1.00           NA              NA            0.00       0.00
 Enhanced Recovery Corp                    Unsecured         879.00           NA              NA            0.00       0.00
 Family Dental Care                        Unsecured           1.00           NA              NA            0.00       0.00
 Fingerhut                                 Unsecured           1.00           NA              NA            0.00       0.00
 Green Circle                              Unsecured           1.00           NA              NA            0.00       0.00
 Greenline Loans                           Unsecured           1.00           NA              NA            0.00       0.00
 Harvest Moon Loans                        Unsecured           1.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 Illinois Tollway                          Unsecured      8,000.00     23,193.80        23,193.80           0.00       0.00
 Internal Revenue Service                  Priority       1,165.00       7,098.00        7,098.00           0.00       0.00
 Internal Revenue Service                  Unsecured           0.00      1,259.28        1,259.28           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         176.00        497.69          497.69           0.00       0.00
 New Age Chicago Furniture Co              Unsecured           1.00           NA              NA            0.00       0.00
 OneMain Financial                         Unsecured      5,255.00       5,355.19        5,355.19           0.00       0.00
 PLS                                       Unsecured      1,142.00            NA              NA            0.00       0.00
 Prog Finance LLC                          Unsecured           0.00        642.72          642.72           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-31831                Doc 31   Filed 10/15/18    Entered 10/15/18 09:32:02                 Desc         Page 3
                                                       of 4



 Scheduled Creditors:
 Creditor                                           Claim           Claim         Claim        Principal        Int.
 Name                                     Class   Scheduled        Asserted      Allowed         Paid           Paid
 Quantum3 Group                       Unsecured      1,074.00         1,074.37      1,074.37           0.00         0.00
 Sherwin Williams Credit              Unsecured           1.00             NA            NA            0.00         0.00
 Southwest Credit Systems             Unsecured           1.00             NA            NA            0.00         0.00
 Tidewater Credit Services            Unsecured            NA         4,960.24      4,960.24           0.00         0.00
 Tidewater Credit Services            Secured       13,000.00         8,500.00      8,500.00        994.98       193.99
 Vision Fin                           Unsecured           1.00             NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                    Claim            Principal                Interest
                                                                  Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                              $0.00              $0.00                   $0.00
       Mortgage Arrearage                                            $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                   $8,500.00            $994.98                 $193.99
       All Other Secured                                             $0.00              $0.00                   $0.00
 TOTAL SECURED:                                                  $8,500.00            $994.98                 $193.99

 Priority Unsecured Payments:
        Domestic Support Arrearage                                   $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                     $0.00                $0.00                 $0.00
        All Other Priority                                       $7,098.00                $0.00                 $0.00
 TOTAL PRIORITY:                                                 $7,098.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                                 $40,681.60                   $0.00                 $0.00


 Disbursements:

           Expenses of Administration                                 $1,511.03
           Disbursements to Creditors                                 $1,188.97

 TOTAL DISBURSEMENTS :                                                                                 $2,700.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-31831        Doc 31      Filed 10/15/18     Entered 10/15/18 09:32:02            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
